Citation Nr: 1443270	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-32 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over the case was subsequently returned to the RO in Albuquerque, New Mexico.

When this case was before the Board in April 2013, the Board granted reopening of the Veteran's claim for service connection for bilateral hearing loss disability and remanded the reopened claim for further development.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided. 

In the April 2013 remand, the Board requested a VA examination with medical opinion relative to the etiology of the Veteran's current bilateral hearing loss.  At that time, the Board also conceded military noise exposure, based on the Veteran's military occupation and service in Vietnam.  In the April 2013 remand, the Board noted the Veteran's October 1968 entrance examination, as well as the August 1970 separation examination results as follows:


10/1968


HERTZ









500
1000
2000
3000
4000
RIGHT
10
10
20
-
20
LEFT
0
15
25
-
20




8/1970


HERTZ









500
1000
2000
3000
4000
RIGHT
5
10
15
25
20
LEFT
20
20
20
20
15

In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As noted above, the Veteran clearly had some degree of hearing loss on entrance in the left ear.  Additionally, the Veteran's induction examiner indicated the Veteran had probable high frequency hearing loss.  Based on these findings, the examiner was asked to opine whether the Veteran's pre-existing hearing loss was aggravated beyond the normal progression by military noise exposure. 

The Veteran recently underwent a VA examination in May 2013.  The examination report indicates a current bilateral sensorineural hearing loss disability.  Therefore, the central issue is whether the Veteran's current hearing loss disability was caused or permanently worsened by his conceded military noise exposure.  

In her May 2013 VA examination report, the examiner indicated "testing completed October 1968, at the time of enlistment, shows hearing to be within normal limits by current VA standards."  The Board notes that while the Veteran's hearing was not considered "disabling" pursuant to VA regulation, the Veteran was documented to have "some degree of hearing loss" on induction.  See Hensley, 5 Vet. App. 155; see also 38 C.F.R. § 3.385 (2013).  The examiner further states the Veteran's, "hearing in the left ear remained stable throughout active service;" however, the Veteran was noted to have a 20 decibel shift at 500 Hertz, and 5 decibel shift at 1000 Hertz from entrance through separation.  The examiner did not explain why this decibel shift is otherwise insignificant.  The examiner also determined the Veteran's right ear "was found to be within normal limits at the time of separation in August 1970."  Again, the Board notes the Veteran's right ear was, in fact, documented to have "some degree of hearing loss" at the time of separation. Hensley, 5 Vet. App. 155.  Based on the foregoing, the Board has determined the examiner's medical opinion is not adequate for adjudication purposes.  Therefore, further development to obtain an adequate medical opinion is in order.

Moreover, since a remand of this claim is required, development to obtain any outstanding records pertinent to the claim should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the evidence of record should be made available to and reviewed by the examiner who conducted the Veteran's May 2013 VA examination.  Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the current bilateral hearing loss was caused or permanently worsened by the Veteran's active service, to include the Veteran's conceded military noise exposure. 

In particular, the Board notes the Veteran has some degree of hearing loss in the left ear on his October 1968 entrance examination.  The examiner should acknowledge this in the addendum.  If the examiner again determines the Veteran's left ear hearing loss remained stable, and was not aggravated throughout service, the examiner must fully explain why the Veteran's 20 decibel and 5 decibel shifts at the 500 and 1000 Hertz frequencies at separation do not represent an increase in severity of the disability or, if they do, the examiner should state an opinion as to whether the increase in severity during service was clearly and unmistakably due to the normal progress of the condition. 

Further, the evidence indicates some degree of hearing loss in the right ear at separation, as evidenced by a 25 decibel auditory threshold at the 3000 Hertz frequency. Therefore, the examiner should state whether the Veteran's current right ear sensorineural hearing loss was caused by his conceded military noise exposure.  The examiner should fully discuss the Veteran's in-service puretone threshold shifts, as well as the hearing loss noted on separation examination.  

The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

If the prior examiner is unavailable, the evidence of record should be made available to and reviewed by another person with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


